 In the Matter of R. W. KIRCHNER, D/B/A MODEL DAIRY, EMPLOYERandINTERNATIONAL UNION, UNITED AUTOMOBILE, AIRCRAFT & AGRICUL-TURAL IMPLEMENT WORKERS OF AMERICA (UAW-CIO), PETITIONERCase No. 8-R-2315.Decided February 12, 1947Bowman, Hanna c6 Middleton, by Mr. Martin Hanna,of BowlingGreen, Ohio, for the Employer.Mr. Walter Madraykowsici,of Toledo, Ohio, for the Petitioner.Mr. Leonard J. Mandl,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at BowlingGreen, Ohio, on November 1, 1946, before Thomas E. Shroyer, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERR.W. Kirchner, doing business as Model Dairy, is engaged atBowling Green, Ohio, in the business of buying milk from farmersin the surrounding communities within the State of Ohio, and of sell-ing the milk either in its raw or processed state or as converted atthe plant into milk products such as cottage cheese, butter, and milkpowder.During 1945, the Employer's sales amounted to more than$900,000, of which approximately 50 percent of the butter sales and 75percent of the milk and other milk products sales were made to theU. S. Government.These sales were made pursuant to a Governmentset-aside order requiring milk producers to sell a designated portionof their products to the Government.This order was terminated onAugust 1, 1916.During the first 6 months of 1946, the Employer'ssales amounted to more than $400,000, of which about $63,000 repre-sented shipments to points outside the State.About 10 percent of this72 N. L. R. B, No. 103.544 MODEL DAIRY545latter sum represented Government set-aside sales.At the time ofthe hearing there was a shortage of milk in many large cities through-out the United States, as a result of which the Employer sold a largeportion of the milk to a broker who, it appears, sold this milk to cus-tomers outside the State of Ohio.This milk was cooled at the Em-ployer's plant and then pumped into tank cars for shipment.There istestimony that, absent the shortage, this milk would have been con-verted into butter, and that 85 to 90 percent of the Employer's totalsalesof milk and milk products would have been made to customerswithin the State, while the balance would apparently have been madeto brokers within the State and the products would have been trans-shipped by them to other States.The Employer contends that, even if it were engaged in interstateoperations at the time of the hearing, such operations were merely ofa temporary or transitory nature.We are of the opinion that, duringall of 1945 and the portion of 1946 up to and including the time of thehearing, the Employer was engaged in commerce within the meaningof the Act and that the mere contingency that its operations maychange at some future date is not sufficient reason to divest the Boardof jurisdiction at this time.We find, therefore, that the Employer is engaged in commerce withinthe meaning of the National Labor Relations Act.'H. THE ORGANIZATION INVOLVEDThe Petitioner is a labororganizationaffiliatedwith the Congressof Industrial Organizations,claiming to represent employees of theEmployer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9(c) and Section 2 (6) and(7) of the Act.IV. THE APPROPRIATE UNITPetitioner seeks a unit of all employees of the Employer,includingthe maintenance engineer and the tester,but excluding the engineer-fireman, office employees,and supervisory personnel.The Employeragrees generally as to the appropriateness of the requested unit; itwould,however, exclude the maintenance engineer and the tester.'Matter ofOscarEwing,Inc.,64 N. L R B 310. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe maintenance engineer:No reason was given by the Employerfor desiring his exclusion.It is, however, apparent that he is a main-tenance employee, and as such, his interests are closely related tothose of other employees in the unit.We shall, therefore, include himin the appropriate unit.'The tester:This individual conducts tests at various plants in thearea, including that of the Employer.He operates his own laboratory.At the Employer's' plant he uses the Employer's equipment, but atsmaller operations he uses his own equipment.He is paid on a monthlybasis and the amount of time lie spends at the Employer's plant doesnot control his compensation.The number of days spent by himeach month at the Employer's operations depends upon the amount ofproducts on hand to be tested. It is evident from the foregoing thatthe tester has no community of interest with the other employees inthe unit, and that his status is akin to that of an independent con-tractor.We shall, therefore, exclude him from the appropriate unit.aWe find that all employees of the Employer, including the main-tenance engineer, but excluding the engineer-fireman, tester, officeemployees, and all or any other supervisory employees i with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with R. W. Kirchner, d/b/a ModelDairy, Bowling Green, Ohio, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Eighth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to Sactions 203.55and 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriate inSection IV, above, who were emplcyed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in person2Matter of Armour & Company,65 N L R B 353Matter of Zones Freight Agency,65 N L It B 799The parties agree, and we find, that the field nian is a supervisory employee within ourcustomary definition MODEL DAIRY547at the polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by International Union, United Automobile, Aircraft andAgricultural Implement Workers of America (UAW-CIO), for thepurposes of collective bargaining.